DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9-15, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Santillo (U.S. Pub. No. 2015/0051812).
Regarding claims 1 and 11, Santillo discloses A control system for an engine of a vehicle, the control system comprising: oxygen (02) sensors (128 and 129 are disclosed as oxygen sensor) disposed upstream of and downstream from a three-way catalytic converter (TWC) (paragraph 21 discloses 178 as a three-way catalyst) in an exhaust system of the vehicle, the 02 sensors each being configured to measure an oxygen level of exhaust gas produced by the engine; and a controller configured to:
Operate the engine in a normal operating mode where a fuel/air ratio of the engine is closed-loop controlled within a normal fuel/air ratio range based on driver input via accelerator pedal and measurement from the O2 sensors and where an oxygen storage capacity of the TWC is at a balanced state, wherein the normal fuel/air ratio range is from a lean fuel/air ratio threshold to a rich fuel/air ratio threshold (described in paragraph 2 as operating an average of stoichiometric); 
initiate one of a fuel enrichment event and a fuel cutoff event after operating the engine in the normal operating mode and when the oxygen storage capacity of the TWC is at the balanced state, wherein the fuel enrichment event comprises operating the engine with a rich fuel/air ratio that exceeds the rich fuel/air ratio threshold for at least one of the increased engine power and increased exhaust gas cooling, and wherein the fuel cutoff event comprises operating the engine with a zero fuel/air ratio (shown in fig. 5 is a fuel cutoff event, 504); 
in response to detecting that one of the fuel enrichment and the fuel cutoff event has been initiated, temporarily disable the other of the fuel enrichment event and the fuel cutoff event from subsequently occurring for a period after completion of the initiated fuel enrichment or fuel cutoff event to prevent an exhaust gas temperature thermal spike that could damage the TWC (shown in fig. 5 512 is a rich operation.  Paragraph 7 describes that the sensor is not reading rich but actually lean and does not return to reading stoichiometric until after rich operation followed by an average of stoichiometric operation); 
Note: this “rich operation” is not described as one exceeding the threshold for “increased engine power”.
while the other of the fuel enrichment event and the fuel cutoff event is temporarily disabled  from subsequently occurring for the period and after completion of the initiated fuel enrichment or fuel cutoff event, operate the engine in the normal operating mode where the fuel/air ratio of the engine is closed-loop controlled within the normal fuel/air ratio range based on the driver input via the accelerator pedal and measurements from the 02 sensors to drive the exhaust gas fuel/air ratio towards stoichiometry and (discussed in paragraph 7 is a system that fuels the operation of the engine in a rich state but receives data from the sensor downstream of the catalyst as still being lean and so as per this limitation operates the engine in a way that has disabled rich operation “based” on the O2 sensors), and 
when measurements from the 02 sensors indicate that an oxygen storage capacity of the TWC has reached a balanced state, re-enable the other of the fuel enrichment event and the fuel cutoff event  to occur when requested (paragraph 7 discloses a resuming of normal operations after this operation and a return to stoichiometric readings from the sensors).
Regarding claim 2 which depends from claim 1, Santillo discloses wherein 
The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the 02 sensors indicate at least the lean-to-rich transition followed by the rich-to-lean transition in the exhaust gas oxygen level during stoichiometric the normal engine operating mode has occurred (paragraph 7 discloses controlling to average around stoichiometric after a rich transition which would cause at least 1 lean transition).
Regarding claim 3 which depends from claim 1, Santillo discloses wherein The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the one or more 02 sensors indicate at least the rich-to-lean transition followed by the lean-to-rich transition in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (paragraph 7 discloses “average” around stoichiometric).
Regarding claim 5 which depends from claim 1, Santillo discloses wherein the fuel enrichment event causes hydrocarbon (HC) to accumulate on a face of the TWC and the fuel cutoff event causes 02 to accumulate on the face of the TWC, and wherein the exhaust gas temperature thermal spike is caused by combustion of the accumulated HC or 02 on the face of (fuel cutoff event addressed).
Regarding claim 9 which depends from claim 1, Santillo discloses wherein the 02 sensors comprise one or more linear-type 02 sensors (paragraph 21 discloses linear types), one or more switching-type 02 sensors (linear option addressed), or one or more of each of linear-type 02 sensors and switching-type 02 sensors (linear option addressed).
Regarding claim 10 which depends from claim 1, Santillo discloses wherein
 the engine is a stoichiometric engine (paragraph 7 discloses operation at stoichiometric), that combusts gasoline (paragraph 2 discloses gasoline), compressed natural gas (CNG) (gasoline option addressed), or liquefied natural gas (LNG) (gasoline option addressed).
Regarding claim 12 which depends from claim 11, Santillo discloses The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the one or more 02 sensors indicate at least the lean-to-rich transition followed by the rich-to-lean transition in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (the limitations of this claim have been addressed above in claim 2).
Regarding claim 13 which depends from claim 11, Santillo discloses wherein The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the one or more 02 sensors indicate at least the rich-to-lean transition followed by the lean-to-rich transition in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (the limitations of this claim have been addressed above in claim 3).
Regarding claim 15 which depends from claim 11, Santillo discloses wherein the fuel enrichment event causes hydrocarbons (HC) to accumulate on a face of the TWC and the fuel cutoff event causes 02 to accumulate on the face of the TWC, and wherein the exhaust gas (the limitations of this claim have been addressed above in claim 5).
Regarding claim 19 which depends from claim 11, Santillo discloses wherein the one or more 02 sensors comprise one or more linear-type 02 sensors, one or more switching-type 02 sensors, or one or more of each of linear-type 02 sensors and switching-type 02 sensors (the limitations of this claim have been addressed above in claim 9).
Regarding claim 20 which depends from claim 11, Santillo wherein the engine is a stoichiometric engine that combusts gasoline, compressed natural gas (CNG), or liquefied natural gas (LNG) (the limitations of this claim have been addressed above in claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Santillo (U.S. Pub. No. 2015/0051812) as applied to claims 1 and 11 above, further in view of Nakayama (U.S. Pat. 5,528,898).
Regarding claim 4 which depends from claim 1, Santillo discloses wherein
wherein controller is configured to re-enable the other of the fuel enrichment event and the fuel cutoff event when the counter exceeds a calibratable threshold that is greater than one, the control is configured to detect that the oxygen storage capacity of (at the end of fig. 7 normal operation is enabled).
Santillo does not disclose the controller is further configured to increment a counter each time a pair of lean-to-rich and rich-to-lean transitions in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred.
Nakayama, which deals in rich/lean transitions, teaches the controller is further configured to increment a counter each time a pair of lean-to-rich and rich-to-lean transitions in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (col. 6, lines 1-15 discloses counting the rich/lean inversions which then allows for normal operation, col. 6, lines 25-30, which is construed as allowing rich and lean operation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Santillo with the counter of Nakayama because this allows for an understanding of catalyst function (col. 6, lines 25-30).  Santillo is attempting to return the catalyst to stoichiometric function after an event of lean or rich operation that saturates the ability of the catalyst to function, this counter would perform a check to see that the downstream sensor is able to read 2 transitions showing that the catalyst is at equilibrium.  
Regarding claim 14 which depends from claim 11, Santillo discloses further comprising incrementing, by the controller, a counter each time a pair of lean-to-rich and rich-to-lean transitions in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred, and wherein controller is configured to detect that the oxygen storage capacity of the TWC has reached the balanced state and re-enable the other of the fuel enrichment event and the fuel cutoff event when the counter exceeds a calibratable threshold that is greater than one (the limitations of this claim have been addressed above in claim 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 04/21/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747